PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/009,217
Filing Date: 28 Jan 2016
Appellant(s): Chandler et al.



__________________
Aishatu L. Marinho
For Appellant


EXAMINER’S ANSWER





7/13/21.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/14/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. The Rejection of Claims 1, 8, and 15 under 35 U.S.C. § 103 in light of Relan, Lockton, and Kamangar.
	a. Appellant argues the combination of Relan, Lockton, and Kamangar does not disclose, teach, or suggest “storing interactive advertisement data associated with an interactive advertisement, the interactive advertisement data (a) identifying an associated commercial, (b) comprising at least one advertisement indicator identifying one or more characteristics that must be satisfied by a commercial segment for the commercial segment to host the interactive advertisement.”
	The Examiner disagrees. 
	Relan teaches storing interactive data and commercials, the interactive advertisement data are associated with commercial. Paragraphs [0032] teaches a display device extracts data from a commercial displayed on it and generates fingerprint (i.e., data) of the commercial using the extracted audio. The received fingerprint is 
The identified commercial with the interactive content then becomes an interactive commercial. Relan teaches the limitation “storing interactive advertisement data associated with an interactive advertisement, the interactive advertisement data (a) identifying an associated commercial”. 
Relan teaches identifying characteristics that must be satisfied by a commercial segment for the commercial segment to host the interactive advertisement. The interactive content is displayed on the display device with the commercial based on characteristics such as the type of commercial, profile of the user, historic preferences of the user, demographic information of the user, location of the user, current activity of the user, commercials the user has previously interacted with, and so forth (see paragraph [0051]). Because Relan determines which commercials the user has previously interacted with, if the commercial was previously interacted with, the commercial has a frequency because a person of ordinary skill in the art prior to the effective filing date would understand a frequency to be a rate of occurrence over time (b) comprising at least one advertisement indicator identifying one or more characteristics that must be satisfied by a commercial segment for the commercial segment to host the interactive advertisement.”
Lockton teaches a system and method for inserting commercial/advertisements into a live sporting programming (see column 7 lines 54 – 58). Lockton further teaches that these commercials may include a variety of data that identify how the commercials will be inserted into the programming such as a predetermined specific order or instructions that define “at the time play should start” (see column 7, lines 54 - column 8, line 9). Lockton also teaches characteristics that must be satisfied for the programming to host the advertisement is the ad being a local ad (see column 8, lines 29-32).  Thus, Lockton gives examples of two (i.e., a plurality) of identified advertisement characteristics (e.g., the start time and being a local ad) that must be met before the ad is inserted into the programming. Therefore, the combination of Relan, Lockton, and Kamangar does at least teach or suggest the claimed limitation “(b) comprising at least one advertisement indicator identifying one or more characteristics that must be satisfied by a commercial segment for the commercial segment to host the interactive advertisement” and the examiner’s rejection should be affirmed.

b. Appellant argues The combination of Relan, Lockton, Kamangar and Zigmond does not disclose, teach, or suggest “wherein at least one of the one or more characteristics is selected from the group consisting of a frequency requirement comprising an occurrence rate corresponding with the interactive advertisement, and a position requirement associated with at least one of a plurality of candidate positions of the commercial segment”.
The Examiner disagrees. 
Relan was cited to teach “wherein at least one of the one or more characteristics is selected from the group consisting of a frequency requirement comprising an occurrence rate corresponding with the interactive advertisement associated with at least one of a plurality of candidate positions of the commercial segment” but the Appellant does not set forth arguments against Relan for this limitation. 
The Applicant does set forth arguments towards Kamangar. Kamangar teaches a plurality of positions and a requirement of inserting the ad into the content based on the position of the where the ad will be located (see paragraph [0050]).  Kamangar teaches the three highest scoring ads will be placed in the most prominence candidate positions. Kamangar further teaches the ads are scored and rendered in the candidate positions based on satisfying criteria such as position, click-through rate, impression time, impression date, size, etc. If the criteria is satisfied, the ads will be inserted in the candidate position. Thus, Kamangar teaches the limitation “wherein at least one of the one or more characteristics is selected from … a position requirement associated with at least one of a plurality of candidate positions of the commercial segment”.
The Zigmond reference isn’t included in the Final Rejection. Appellant argues the Zigmond reference but the Zigmond reference was art found to teach the proposed claim amendments that was not entered in an Advisory Action dated 2/26/21. A rejection based on Zigmond is not presented before the Board. 
Therefore, the Kamangar reference arguments are the only arguments submitted towards this limitation and Kamangar is used to teach the position requirement associated with the candidate positions of the commercial segment but is not used for the argued limitations. For this reason, the examiner’s rejection should be affirmed. 

c. Appellant argues the combination of Relan, Lockton, and Kamangar does not disclose, teach, or suggest “prior to the display of the associated commercial during the first commercial segment, determining whether the one or more characteristics that must be satisfied by a commercial segment for the interactive advertisement to be provided during the commercial segment are satisfied by the first commercial segment”.
The Examiner disagrees. 
	Applicant misquoted this limitation. The limitation should be recited as “prior to the airing of the associated commercial during the first commercial segment, determining whether the plurality of characteristics that must be satisfied by a commercial segment for the interactive advertisement to be provided during the commercial segment is satisfied by the first commercial segment”. Although, the 
Lockton teaches prior to airing the associated commercials determining the synchronization of interactive advertisements to be provided during the commercial segments (see column 8 lines 9-23). Lockton discloses the operator can manually or automatically display the interactive ad with the prescheduled commercial based on a predetermined fixed time or after the start of the commercial. In other words, predetermined time slots in Lockton are the position requirement being satisfied for the advertisement to be provided during the commercial. Lockton further teaches once the characteristics is determined satisfied such as the advertisement being locally relevant, the advertisement is synched with commercial and displayed at the predetermined time/position within the programming, which could be, for example, after the start of the commercial. As recited in the Final Rejection, Lockton teaches “prior to the airing of the associated commercial during the first commercial segment, determining the interactive advertisement to be provided during the commercial segment”. 
Relan is also used to teach this limitation by identifying characteristics that must be satisfied by a commercial segment for the commercial segment to host the interactive advertisement. The interactive content is displayed on the display device with the commercial based on characteristics such as frequency requirement. Relan teaches the frequency requirement by determining the commercials the user previously interacted with (see paragraph [0051]). If the user previously interacted with the commercial, the commercial at least has a frequency for the reasons discussed above. Based on frequency requirement and if it is satisfied, it will be determined if the determining whether the one or more characteristics (i.e. frequency) that must be satisfied by a commercial segment for the interactive advertisement to be provided during the commercial segment are satisfied by the first commercial segment. 
	Appellant also argues that Lockton does not consider whether a particular commercial should be provided as a non-interactive commercial or whether the particular commercial should be provided as an interactive ad, but this is not a limitation of the claims. The claims do not require for a determination of if the commercial should be provided as a non-interactive commercial or an interactive ad. Therefore, the combination of Relan, Lockton and Kamangar teaches the limitations of the claims and the examiner’s rejections should be affirmed. 

	d. Appellant argues the combination of Relan, Lockton, and Kamangar does not disclose, teach, or suggest “responsive to determining that the one or more characteristics that must be satisfied by a commercial segment for the interactive advertisement to be provided during the commercial segment are satisfied by the first commercial segment, providing at least a portion of the interactive advertisement data for the first commercial segment, wherein the associated commercial and at least a portion of the interactive advertisement data are provided for simultaneous display to a user”.
	The Examiner disagrees. 


	e. Appellant argues The Office Action fails to establish a sufficient motivation and rationale for combining Relan, Lockton, and Kamangar.
	First Appellant argues The Office provides no detail as to how or why the person of ordinary skill in the art would have modified Relan’s fingerprinting system with Lockton in order to arrive at the claimed configuration. In particular, modifying the fingerprinting system of Relan based on teachings of Lockton regarding providing the scheduled advertisements at the scheduled time for “efficiently displaying interactively-enhanced commercials” does not relate to determining whether a commercial segment is eligible for hosting an interactive advertisements.
	The Examiner disagrees.


	Secondly, Appellant argues, neither Relan nor Lockton provides any teaching or suggesting regarding identifying one or more characteristics that must be satisfied by a commercial segment for the commercial segment to host the interactive advertisement.

Relan teaches this limitation. See the above arguments for “Argument a”. Relan is the primary reference in this rejection and is being used to teach this limitation. Therefore, there is no motivation to combine arts response needed for this limitation. 

Thirdly, the Appellant argues However, Kamangar does not address determining whether a commercial should be provided as an interactive advertisement. Moreover, Kamangar does not relate to determining whether a commercial should be provided as an interactive advertisement based on satisfaction of one or more characteristics. Once again, the Office Action provides no detail as to how or why the skilled person would have sought to utilize the system of Kamangar with the systems of Relan and Lockton.
The Examiner disagrees. 
Kamangar teaches a system for ordering advertisements based on performance information. A position characteristic is required to be satisfied before the advertisement is inserted. In the rejection, Kamangar is used to teach that only top ads are inserted in candidate positions, therefore based on the positions will determine if the ad will be inserted. Kamangar teaches determining if the advertisement should be inserted based on a position requirement and that algorithm for inserting ads based on a position requirement does exist. Kamangar is not used to teach other features such as determining whether a commercial should be provided as an interactive advertisement based on satisfaction of one or more characteristics. Relan and Lockton are used to teach those features.


Appellant argues Zigmond does not provide any suggestion of why one of ordinary skill in the art should consider both a frequency requirement and a position requirement corresponding to a position within a commercial segment when determining whether or not to provide additional interactive material alongside an advertisement.
The Examiner disagrees. 
Zigmond is only used in the Advisory Action to teach the proposed claim amendments that were not entered. A rejection based on Zigmond is not presented before the Board. 

Lastly, the Appellant argues None of the references provides any teaching or suggesting that would indicator how the performance parameters described by Kamangar would be used to modify the synchronization system of Lockton in which both interactive advertisement and commercial are preselected or the fingerprinting system of Relan which identifies interactive content that is already determined to be associated with a program. 

Kamangar teaches using performance parameters of the advertisements to determine the top ads, and only the top performing ads are inserted in best candidate positions. It would advantageous to combine Kamangar to the cited prior arts, Relan and Lockton, because the content is only inserted based on a characteristic requirement such as the position requirement. Lockton teaches inserting advertisements based on position and timing requirements. Relan teaches inserting interactive content to a commercial based on characteristics. In other words, Lockton and Kamangar teach more characteristics to be satisfied such as position and timing. It would be beneficial to add more characteristics to determine if the commercial will host the advertisement. Adding more characteristics to be satisfied further defines and filters through the plurality of advertisements to accurately and efficiently identify interactive content to be inserted into the commercial. Thus, Relan, Lockton and Kamangar have motivation to be combined to teach the limitations.


2. Rejections of the Dependent Claims
	Appellant argues with regard to the cited combination of Relan, Lockton, and Kamangar, reversal of the rejection of Claims 1, 8, and 15 posed in the Office Action is thus respectfully requested. Appellant further requests reversal of the rejections of dependent Claims 2-7, 9-14 and 16-21 which each depend directly or indirectly from independent Claims 1, 8, and 15.
	The Examiner disagrees.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        10/21/21


Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176        
                                                                                                                                                                                                /ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.